United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-41126
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

FELIPE CANTU-FLORES,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 1:03-CR-30
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Felipe

Cantu-Flores has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Cantu-Flores has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.